DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
On pages 6 and 7 of the remarks filed on 12/20/2021, the applicant argues that layer 191/192 cannot be considered as part of fin. However, combination of regions 110/115/120 and 130 can be considered fins as only those parts of the epitaxial layer 192 make up the fin (because of the elements 519 and 160). The combination of regions 110/115/120 and also 130 do also extend from epitaxial layer 191. Furthermore, extension does not have to be in the vertical direction, and could be in a lateral configuration since there is no language limiting the extension in the vertical direction. 
Examiner is readily available for interview for further explanation. 
Examiner’s further search and consideration yielded following non-applied relevant prior art references which disclose fin/drift/field plate dielectric combination
Meiser et al. (20160093731) Fig. 10 and 1E, paragraphs 0035, 0051 and 0060
Meiser et al. (20180026133) paragraphs 0032, 0038
Meiser et al. (20140151798) Fig. 1C and 1D and paragraph 0040
Meiser et al. (20160308044) paragraph 0065
Meiser et al. (20140183629) paragraphs 0041, 0061, 0075, 0076 and 0085
Ng (20150118814) paragraph 0030 and claim 1
Ng (20140015048) paragraph 0029 and claim 18
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poelzl et al. (2015/0091083)
Regarding Claim 1, in Fig. 15C, Poelzl et al. discloses an integrated circuit (IC) having a fin field effect transistor (FinFET) (see paragraphs 0012, 0089 and 0155 for a discussion of FinFET), comprising: a substrate 500a (labeled in Fig. 15A) with a fin 191/192 extending from a surface of the substrate, the fin including: a source region 110; a drain region 130; a drift region 120 adjacent the drain region (this orientation is better shown in Fig. 15B where regions 120 and 130 are adjacent to each other); and a field plating oxide layer 200a (see paragraph 112) on a first side (solid top side of 120), a second side (solid right side of 120), and a third side (shaded bottom side of 120) of the drift region 120.  
Regarding Claim 2, the fin 191/192 comprises a body region 115 adjacent the drift region 120; and a gate oxide layer 205 (see paragraph 0151) on a first side (solid top side of 115), a second side (shaded bottom side of 115), and a third side (shaded left or right side of 115) of the body region 115.  
Regarding Claim 3, the field plating oxide layer 200a is thicker than the gate oxide layer 205.  
Regarding Claim 4, the gate oxide layer 205 engages (directly contacts) the field plating oxide layer 200a.  
Regarding Claim 5, a conductive layer 351/150 on the gate oxide layer 205 on a first side (solid top side of region 115), a second side (shaded bottom side of region 115), and a third side (left or right shaded side of 115) of the body region 115.  
Regarding Claim 6, a portion of the conductive layer 351/150 is on the field plating oxide layer 200a and at least a portion of the first side (solid top portion of 120), at least a portion of the second side (shaded left side of 120), and at least a portion of the third side (shaded bottom side of 120) of the drift region 120.  
Regarding Claim 7, a reduced surface field layer (labeled as n-) disposed at a base of the fin 191/192.  
Regarding Claim 15, in Fig. 15C, Poelzl discloses an integrated circuit (IC) having a fin field effect transistor (FinFET), comprising: 4300-0765US v511TI-90981 a substrate 500a; a fin 191/192 extending from a surface of the substrate, the fin comprising: a source region 110; a drain region 130; a drift region 120 adjacent the drain region (better seen in Fig. 15B as elements 120 and 130 are adjacent to each other); and a body region 115 adjacent the drift region 120; a field plating oxide layer 200a (see paragraph 0112) on a first side 
Regarding Claim 16, the gate oxide layer 205 engages (directly contacts) the field plating oxide layer 200a.  
Regarding Claim 17, a reduced surface field layer (labeled as n-) disposed at a base on the source-drain channel 115 (please note that as explained above, there is no antecedent basis for source-drain channel and body region is taken to be the source-drain channel for examination purposes).  
Regarding Claim 18, conductive layer 150/351 that forms a gate on the gate oxide layer 205 on a first side (solid top side of 115), a second side (shaded bottom side of 115), and a third side (shaded left or right side of 115) of the body region 115.  
Regarding Claim 19, a portion of the conductive layer 150/351 forms a field plate 160/361 (since the elements  of 150/351 and 160/361 are the exact same materials. This is better shown in Fig. 16E) on the field plating oxide layer 200a and at least a portion of the first side (solid top side of 120), at least a portion of the second side (shaded bottom side of 120), and at least a portion of the third side (shaded left or righs side of 120) of the drift region 120.  
Regarding Claim 20 further comprising dielectric material 210 disposed on the substrate 400a about the fin 191/192.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        1/3/2022